Exhibit 10.1 RIGHT TO SHARES AGREEMENT This Right to Shares Agreement, dated and effective as of June 10, 2014 (this “ Agreement ”) constitutes an agreement between VeriTeQ Corporation, a Delaware corporation (the “Company”) and Alpha Capital Anstalt (the “ Holder ”). WHEREAS, on November 13, 2013, the Company issued to the Holder a Warrant to Purchase Common Stock (the “Warrant”) pursuant to a Securities Purchase Agreement of even date therewith. WHEREAS, the Holder is exercising the Warrant on a Cashless Exercise basis pursuant to Section 1(d) of the Warrant and as described on the Exercise Notice, a copy of which is annexed hereto as Exhibit A , and pursuant thereto is entitled to receive 15,199,410 Warrant Shares, but has agreed to accept the lesser amount of 11,500,000 Warrant Shares (the “Shares”) in full satisfaction of the complete exercise of the Warrant. WHEREAS, in lieu of presently issuing all of the Shares, the Company and the Holder have agreed to enter into this Agreement whereby the Company will presently issue 495,711 Warrant Shares and subject to the terms and conditions set forth herein, from time to time, the Company shall be obligated to issue and the Holder shall have the right to the issuance up to 11,004,289 shares, subject to adjustment hereunder (the “ Reserved Shares ” and such right of the Holder, the “ Right ”). NOW, THEREFORE, in consideration of the mutual covenants contained herein, and intending to be legally bound, the parties hereto agree as follows: Section 1.
